United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 21, 2014                  Decided August 8, 2014

                         No. 12-5200

 AARON L. SCHNITZLER, ALSO KNOWN AS TYSON Q. BECHT,
                     APPELLANT

                              v.

            UNITED STATES OF AMERICA, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:11-cv-01318)


    Megan L. Degeneffe, Student Counsel, argued the cause for
appellant. With her on the briefs were Steven H. Goldblatt,
appointed by the court, Rita K. Lomio and Lola A. Kingo,
Supervising Attorneys, and Harry P. Koulos, Student Counsel.

     Aaron S. Goldsmith, Senior Litigation Counsel, U.S.
Department of Justice, argued the cause for appellees. With him
on the brief were Stuart F. Delery, Assistant Attorney General,
and Colin A. Kisor, Acting Director.

    Before: GARLAND, Chief Judge, WILKINS, Circuit Judge,
and GINSBURG, Senior Circuit Judge.

    Opinion for the Court filed by Chief Judge GARLAND.
                                 2
     GARLAND, Chief Judge: For reasons we do not understand,
Aaron Schnitzler, a South Dakota state prisoner, wants to
renounce his United States citizenship. For reasons the
government has failed to explain -- or rather, for a host of ever-
changing reasons -- it has made it impossible for him to do so.
To obtain relief, Schnitzler brought suit against the United
States. The district court dismissed the complaint for lack of
jurisdiction, finding both that it was moot because Schnitzler
had obtained all the relief he sought, and that he lacked standing
because he had not been harmed.

     Schnitzler’s complaint is not moot because the relief he
seeks -- an exception to the government’s in-person interview
requirement for renunciation, and official acknowledgment of
his renunciation -- has not been granted. Likewise, Schnitzler
has standing because he remains a citizen against his wishes and
allegedly in violation of his constitutional rights -- an allegation
that we must accept for purposes of ruling on his standing. We
therefore reverse and remand for further proceedings.

                                 I

     The Immigration and Nationality Act (INA) provides that
a United States national can lose his nationality by voluntarily
performing one of several listed acts with the intention of
relinquishing Unites States nationality. 8 U.S.C. § 1481(a).
Schnitzler relies on two such acts:

         (5) making a formal renunciation of nationality before
         a diplomatic or consular officer of the United States in
         a foreign state, in such form as may be prescribed by
         the Secretary of State; or

         (6) making in the United States a formal written
         renunciation of nationality in such form as may be
                                3
         prescribed by, and before such officer as may be
         designated by, the Attorney General, whenever the
         United States shall be in a state of war and the
         Attorney General shall approve such renunciation as
         not contrary to the interests of national defense.

Id. § 1481(a)(5), (6).

     Schnitzler is an American citizen, currently serving a
sentence in a state facility in South Dakota. From there, he
began petitioning various United States agencies to recognize
his desire to renounce his citizenship.

     In a June 2010 request to U.S. Citizenship and Immigration
Services (USCIS), a component of the Department of Homeland
Security, Schnitzler sought “a letter stating that [he] is not a
citizen of the United States.” App. 100. In July 2010, USCIS
responded that the State Department -- not USCIS -- has
jurisdiction over “[t]he renunciation of United States
citizenship.” App. 98. USCIS said that § 1481(a)(5) “is the
section of law that provides for the ability of a U.S. citizen to
renounce his or her United States citizenship,” and “Americans
cannot effectively renounce their citizenship by mail, through an
agent, or while in the United States.” Id.

     Schnitzler then turned to the Department of State for help.
In an August 2010 letter, the State Department told him the
same thing USCIS had: “that one can only renounce one’s U.S.
citizenship before a U.S. diplomatic or consular officer at a U.S.
embassy or consulate abroad.” App. 97.

     Having made no progress in these efforts, Schnitzler wrote
to the Department of Justice, citing § 1481(a)(6) as permitting
him to renounce his citizenship while in the United States. App.
96. But the Justice Department referred him back to USCIS, as
                                  4
did the State Department in another letter. See App. 79, 81, 82.
So Schnitzler wrote twice more to USCIS, specifically citing
§ 1481(a)(6) each time, and complaining about his inability to
reach someone who would adjudicate his claim. App. 79-81.
Once again, USCIS sent him back to the State Department. In
an August 2011 letter (sent soon after Schnitzler filed his
complaint), USCIS reiterated that all renunciations were
processed by the Department of State, and that § 1481(a)(5) was
the only available avenue. Renunciation under § 1481(a)(6), it
said, “can only be applied when there is a state of war in the
United States,” which it implied was not then the case. App. 75-
76.1 And while § 1481(a)(5) was an available (and the only)
avenue, it came with a catch: the applicant must “[a]ppear in
person before a U.S. consular or diplomatic officer . . . in a
foreign country,” id., something that a South Dakota prisoner
could not do.

       Tiring of the merry-go-round, Schnitzler filed this pro se
lawsuit on July 20, 2011, naming the Departments of Homeland
Security, State, Justice, and others as defendants. The form he
used to file the suit was provided by prison officials and was
marked as a civil rights complaint under 42 U.S.C. § 1983. On
the form, Schnitzler stated: “I want the United States of
America to recognize that I am not a United States citizen.”
App. 10. He asked the court to: “Compel the Attorney General
. . . to act on my request of Renunciation[;] and/or decla[re] [8
U.S.C. § 1481(a)(5) and (6)] unconstitutional based on . . .


     1
      But see Turner v. Beers, No. 13-504, 2013 WL 6627983, at *3
(D.D.C. Dec. 17, 2013) (noting that “[t]he Government does not
contest that we are ‘in a state of war,’ which is a prerequisite for
[§ 1481(a)(6)] to be operative”); Kaufman v. Holder, 686 F. Supp. 2d
40, 43-44 (D.D.C. 2010) (holding that the United States was at war for
purposes of § 1481(a)(6) in 2008, when another prisoner sought
acknowledgment of his renunciation).
                                5
‘equal protection’ and/or the due process clause” because he had
no way of satisfying those sections’ requirements while
incarcerated. Id.; see id. at 11-13.

    On December 14, 2011, the government filed a motion to
dismiss the complaint for lack of subject matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1). Appended
to the government’s motion was a letter from USCIS to
Schnitzler, dated December 12, 2011, which stated:

         U.S. citizens seeking renunciation under . . .
         § 1481(a)(6), must appear at a USCIS field office for
         an in-person interview before a USCIS officer. . . . We
         understand that you are currently incarcerated and thus
         may not be able to appear for an in-person interview.
         Accordingly, your request will be held in abeyance
         until such time as you are able to appear in person . . . .

App. 36. In its motion, the government stated that the Attorney
General’s authority under § 1481(a)(6) had been transferred to
the Secretary of Homeland Security, and asserted -- for the first
time -- that the in-person interview was necessary “to determine
whether an individual’s renunciation request will be ‘contrary to
the interests [of] national defense.’” App. 25 (quoting
§ 1481(a)(6)). Appended to a subsequent government filing was
the declaration of a USCIS official who confirmed that the
“interview is necessary in order to determine that renunciation
would not be ‘contrary to the interests of national defense.’”
App. 48 (quoting § 1481(a)(6)). Arguing that the agency had
now “acted upon Plaintiff’s renunciation request,” that he had
“received the exact relief which he sought,” and that he was
entitled to nothing more, USCIS contended that Schnitzler’s
complaint was moot. App. 20, 22; see id. at 24.
                                  6
     Schnitzler objected to the government’s use of the
December 2011 letter on two grounds. First, he said he had
never received it. That turned out to be true. USCIS admitted
that it had never mailed the letter, and thereafter it delivered a
copy to him. App. 49. Second, Schnitzler objected that the
letter did not provide the relief he had sought in filing the
lawsuit. “I want to renounce citizenship while in prison right
now!” he said. App. 53. “The claim is that the Defendants do
not give any way for me to renounce citizenship in the United
States, and while in prison.” App. 57.

     The district court dismissed Schnitzler’s complaint for lack
of jurisdiction. Construing his request to compel agency action
as a request for a writ of mandamus, and taking into account
USCIS’s December 2011 letter, the court held: “To the extent
that defendant Homeland Security had a ministerial duty to act
on the plaintiff’s application to renounce his citizenship, which
is also the relief the plaintiff seeks from the complaint, it has
done so.” Schnitzler v. United States, 863 F. Supp. 2d 1, 3
(D.D.C. 2012). Accordingly, the court said, that claim was
moot. The district court further found that Schnitzler lacked
standing to seek declaratory relief regarding his constitutional
claims because the fact that he is “still considered a United
States citizen . . . [does] not give rise to Article III standing.” Id.
at 4. The court also noted that “USCIS has represented that [he]
will not be prejudiced by its decision to hold his application in
abeyance until he is able to comply with § 1481(a)(6).” Id.

     Schnitzler now appeals. On November 26, 2013, this court
appointed Georgetown University Law Center’s Appellate
Litigation Program as amicus curiae in support of the appellant.
We review the dismissal of a complaint for lack of subject
matter jurisdiction de novo. See Munsell v. Dep’t of Agric., 509
F.3d 572, 578 (D.C. Cir. 2007). We address the mootness issue
in Part II and the standing issue in Part III.
                                7
                                II

     A case is moot when “a party has already obtained all the
relief that it has sought.” Conservation Force, Inc. v. Jewell,
733 F.3d 1200, 1204 (D.C. Cir. 2013) (internal quotation marks
omitted). Here, Schnitzler’s complaint included a demand that
the Attorney General “act on my request of Renunciation.”
App. 10. The district court found that USCIS’s December 2011
letter, informing Schnitzler that it would hold his application in
abeyance pending an in-person interview, provided him all “the
relief plaintiff seeks from the complaint,” thus rendering the
complaint moot. Schnitzler, 863 F. Supp. 2d at 3.

     But that is far too narrow a construction of what Schnitzler
sought. Schnitzler’s complaint demanded not just any response,
but an “ef[f]ective or practical way” to renounce his citizenship,
App. 12, as well as the government’s recognition of that
renunciation, id. at 10 (“Simply -- I want the United States of
America to recognize that I am not a United States citizen.”).
His subsequent filings make that even clearer. In one filing, for
example, Schnitzler wrote:

         There is still no avenue allowed me to renunciate
         because I’m an Inmate. . . . They also give no reasons
         why they cannot do an inperson interview with me by
         coming to the prison, or doing it over the phone, or via
         webcam.
                                    8
Ohio App. 105.2 And in another, he wrote: “The issue of this case
was never the lack of response from the government . . . but
specifical[l]y the lack of Action to recognize my renunciation of
citizenship right now.” App. 54.3 It is plain, then, that
Schnitzler has not yet received all the relief he sought in his
lawsuit.

     In what appears to have been an alternative holding, the
district court also found -- and the government now argues --
that “[t]o the extent that . . . Homeland Security had a ministerial
duty to act[,] . . . it has done so.” Schnitzler, 863 F. Supp. 2d at
3. That is, the court held that if Schnitzler’s complaint sought
something more than a mere response -- such as an exception to
the in-person interview requirement or official acknowledgment
of his renunciation -- then he was not entitled to it under the
court’s mandamus jurisdiction because “mandamus relief is
available ‘only where the duty to be performed is ministerial and
the obligation to act peremptory and plainly defined.’” Id.
(quoting Lozada Colon v. U.S. Dep’t of State, 170 F.3d 191, 191
(D.C. Cir. 1999)).4


     2
      See also App. 17 (stating that “[t]he main claim of this law suit
is that The United States of America gives no real way to . . .
relinquish United States citizenship”); App. 57 (“The main issue of
this claim is not that the Defendants needed to ‘act’ by sending me
another letter, but rather that the United States of America gives me no
real way to exercise relinquishment of citizenship.”).
     3
       See also App. 111 (“Getting another letter . . . is not changing or
resolving this case at all. ‘Acting’ is al[l]owing me to renounce
citizenship while in prison and while in the United States.”); App. 64
(stating that “I want the government to ‘act’ to pronounce me NOT a
citizen”).
     4
      But cf. Ganem v. Heckler, 746 F.2d 844, 853-55 (D.C. Cir. 1984)
(granting mandamus to compel the Secretary of HHS to “alter her
                                  9
    But while the government and the district court construed
Schnitzler’s complaint as a petition for mandamus, that word is
nowhere in his complaint.5 Indeed, when faced with the
government’s contention that he had only filed for a writ of
mandamus, Schnitzler, a pro se litigant, responded:

          This was not my intent . . . to file under the Mandamus
          Act, 28 U.S.C. § 1361. I, not an attorney, had no Idea
          there was a diff[e]rence. When an inmate files any
          lawsuit the court and the staff only give us one type of
          form. Regardless of this I have a clear right to NOT be
          a United States Citizen and the United States gives me
          no available remedy because I am in prison . . . .

App. 63. Given the district court’s obligation to construe a pro
se plaintiff’s filings liberally, and to consider his filings as a
whole before dismissing a complaint, see Richardson v. United
States, 193 F.3d 545, 548 (D.C. Cir. 1999), Schnitzler’s
complaint was not properly construed as solely for mandamus.
Rather, his arguments that the in-person interview requirement
constituted an arbitrary barrier to renunciation,6 and that USCIS


methods” of determining whether a social security claimant living in
Iran was eligible for benefits, because the Secretary’s policy of
requiring direct contact with the Iranian government “virtually
guarantee[s] that the determination will not be made in a reasonable
time”).
     5
      To the contrary, the face of the complaint -- on a form provided
by the prison -- states that it is “a Complaint by a Prisoner Under the
Civil Rights Act, 42 U.S.C. § 1983.” App. 6.
     6
      See, e.g., App. 66 (“Does the Head of Homeland Security have
authority to make a rule that arbitrarily takes the rights or freedoms
away from even one person, with no trial, no due process, and no
Justification?”).
                                 10
had failed to provide a reasonable explanation for that barrier,7
sound in administrative law.

     As court-appointed amicus notes, Schnitzler’s complaint
appears to state claims under the Administrative Procedure Act’s
cause of action for agency action unlawfully withheld or
unreasonably delayed, 5 U.S.C. § 706(1), and for arbitrary and
capricious agency action, 5 U.S.C. § 706(2)(A). With respect to
§ 706(1), the district court did not undertake the kind of analysis
that this court suggested in a similar case in which a prisoner
had sought to renounce his citizenship. See Kaufman v.
Mukasey, 524 F.3d 1334, 1340-41 (D.C. Cir. 2008).8

     Nor did the court consider whether the agency had acted
arbitrarily and capriciously, in contravention of 5 U.S.C.
§ 706(2).9 During the course of Schnitzler’s letter writing and


     7
     See, e.g., App. 65 (“[T]hey do not give a reason why I have to
have an interview. They give no real reason why I cannot renounce
my citizenship while in prison.”).
     8
     The government states that, although this circuit “previously
suggested in dicta that the Government might have an obligation to act
on applications to renounce,” Gov’t Br. 13 n.9 (citing Kaufman, 524
F.3d at 1339), “this dicta is not persuasive,” id. This constitutes an
argument about the merits, upon which Schnitzler may or may not
ultimately prevail. But as we note below, his “prospects of success”
on such a claim are “not pertinent to the mootness inquiry.” Chafin v.
Chafin, 133 S. Ct. 1017, 1024 (2013).
     9
       Cf. Fox v. Clinton, 684 F.3d 67, 80 (D.C. Cir. 2012) (holding
that the State Department’s denial of the appellant’s request for a
certificate of loss of nationality that would acknowledge his surrender
of U.S. citizenship was “arbitrary and capricious,” because it was not
“logical,” “rational,” or “adequately explained”); Turner v. Beers, No.
13-504, 2013 WL 6627983 (D.D.C. Dec. 17, 2013) (rejecting as moot
                                11
litigation, the government has offered a blizzard of constantly
changing explanations for why it could not process his request.
At various times, the government has said that his request could
only be processed: by a different agency than the one to which
Schnitzler sent each letter; at an overseas embassy because the
United States was not at war; and at an in-person USCIS
interview in the United States because the agency had to
determine whether renunciation would be contrary to the
interests of national defense. In this court, the government
contends neither that the United States is not at war, nor that an
in-person domestic interview is required to assess the interests
of national defense. Instead, it offers a new explanation for the
in-person interview requirement: that it is necessary to ensure
that the request was made voluntarily and with a full
understanding of its consequences. Gov’t Br. 15-17. In
something of an understatement, the government acknowledged
at oral argument that it is “trying to develop a process . . .
against the context of litigation.” Oral Arg. Recording at 20:26-
20:30.

     In any event, whether or not the government’s policy and
explanations are reasonable under the Administrative Procedure
Act is a merits question, not a question of the court’s
jurisdiction. See Trudeau v. FTC, 456 F.3d 178, 183-85 (D.C.
Cir. 2006). And Schnitzler’s “prospects of success” on such a
claim are “not pertinent to the mootness inquiry.” Chafin v.
Chafin, 133 S. Ct. 1017, 1024 (2013). Because he has not
received all the relief he sought, and because we do not yet
know to what relief he may be entitled, Schnitzler’s claim is not
moot.




a prisoner’s mandamus claim relating to his request to renounce his
citizenship, but going on to assess the claim under § 706(2)(A)).
                               12
                               III

     The district court also construed Schnitzler’s complaint as
seeking a declaration that 8 U.S.C. § 1481(a)(5) and (6) violate
his constitutional rights to due process and equal protection.
Schnitzler challenged § 1481(a)(5)’s requirement that a citizen
seeking renunciation must be “in a foreign state,” and the
government’s construction of § 1481(a)(6) as requiring an in-
person domestic interview at a USCIS office. Together, he
alleged, these requirements both prevent him from exercising a
right of renunciation and discriminate against those who cannot
travel to do so.

     The district court did not reach the merits of Schnitzler’s
constitutional claims, finding instead that he lacked standing to
bring them. Schnitzler, 863 F. Supp. 2d at 4. The court held
that he lacked standing because being “still considered a United
States citizen” does “not state[] any other facts from which an
actual injury may be found or reasonably inferred.” Id.
Moreover, the court said, “USCIS has represented that the
plaintiff will not be prejudiced by its decision to hold his
application in abeyance until he is able to comply with” the in-
person interview requirement. Id. In concluding that Schnitzler
lacked standing, the court referenced one of the three necessary
elements of standing: that the plaintiff must have suffered an
“injury in fact.” Id.; see Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992).

     But Schnitzler has sufficiently alleged an injury in fact: to
wit, being required to continue his association with the United
States against his wishes. The government contends that this
cannot constitute an injury, given the general recognition of the
benefits of U.S. citizenship. Gov’t Br. 21; Oral Arg. Recording
at 24:10-24:25. Indeed, it may well seem incongruous that, at
a time when many people are trying hard to obtain American
                                13
citizenship, Schnitzler regards himself as “injured” by his
inability to renounce it. Nonetheless, the fact that we, or the
government’s attorneys, would not ourselves feel “prejudiced”
by being required to remain in citizenship status does not mean
that Schnitzler has not suffered an injury in fact. Nor is there
any dispute that Schnitzler genuinely believes he has. When
plaintiffs allege that they will suffer “aesthetic injury” from the
government’s interference with their ability to observe an animal
species, we do not resolve the matter by asking whether we -- or
the government, or most other people -- have the same aesthetic
sense. See Defenders of Wildlife, 504 U.S. at 562-63. Nor can
we do the equivalent here.

     In support of the district court’s holding, the government
also argues that “the Supreme Court has never recognized that
a citizen has a fundamental constitutional right to renounce
citizenship.” Gov’t Br. 12. In opposition to that holding,
amicus cites authority in support of Schnitzler’s position. See,
e.g., Reply Br. 23-24 (“‘In Afroyim [v. Rusk, 387 U.S. 253
(1967)], the [Supreme] Court placed the right of voluntary
expatriation solidly on a constitutional footing.’” (quoting
Richards v. Sec’y of State, 752 F.2d 1413, 1422 (9th Cir.
1985))). The resolution of this dispute is a merits question, not
a question of standing. And the “Supreme Court has made clear
that when considering whether a plaintiff has Article III
standing, a federal court must assume arguendo the merits of his
or her legal claim.” Parker v. District of Columbia, 478 F.3d
370, 377 (D.C. Cir. 2007) (citing Warth v. Seldin, 422 U.S. 490,
501-02 (1975)). “Indeed, in reviewing the standing question, the
court must . . . assume that on the merits the plaintiffs would be
successful in their claims.” Id. (internal quotation marks
omitted); see Holistic Candlers and Consumers Ass’n v. FDA,
664 F.3d 940, 943 (D.C. Cir. 2012).
                                14
     The government also maintains that Schnitzler’s equal
protection claim must fail because prisoners are not a suspect
class for purposes of such a claim. But this, too, is an argument
about the merits, not about standing. Schnitzler’s equal
protection claim is that the in-person interview requirement
erects a barrier that discriminates against those who cannot
travel to renounce their citizenship. Whether or not Schnitzler
will ultimately prevail on this claim, he “need only show that he
was part of a group that was denied equal treatment” in order to
establish his standing. Settles v. U.S. Parole Comm’n, 429 F.3d
1098, 1103 (D.C. Cir. 2005).

     Finally, the government argues that Schnitzler cannot
establish the remaining two elements of standing: that there be
“a causal connection between the injury and the conduct
complained of,” and that it is likely that the injury can be
“redressed by a favorable decision” of the court. Defenders of
Wildlife, 504 U.S. at 560. The government insists this is so
because, although the complaint Schnitzler filed sought a
declaration as to the unconstitutionality of the statute only, his
“real complaint is . . . with USCIS for making a determination
that an in-person interview in a USCIS field office is required to
adjudicate applications for renunciation.” Gov’t Br. 23.
According to the government, the “cause” of Schnitzler’s
inability to renounce his citizenship is not the statute but
USCIS’s in-person interview policy, and a decision holding the
statute unconstitutional would not “redress” his injury.

     This argument is a bit rich. The reason that Schnitzler’s
judicial complaint did not challenge USCIS’s interview policy
was that the government did not inform him that there was such
a policy until USCIS’s December 2011 letter. The government
did not provide that letter until well after Schnitzler filed suit --
and even then, only after the government noticed that it had
never mailed it to him. The government cannot now seek to bar
                                15
standing on the basis of a policy that Schnitzler, a pro se litigant,
could not have known existed.

     In any event, the government’s argument ignores
Schnitzler’s subsequent filings, which the court is bound to read
together with his complaint. See Richardson, 193 F.3d at 548.
In his brief opposing the government’s motion to dismiss,
Schnitzler alleged that “[t]he United States government, by act,
policy, or law, will not al[l]ow me to relinquish my citizenship,”
and he asked the court to “decla[re] the laws, and polic[ie]s” of
USCIS unconstitutional. App. 64, 67 (emphasis added). That
constitutes a clear challenge not only to the statute, but to the
agency’s interview policy as well. And if it is the policy that is
the cause of Schnitzler’s inability to renounce his citizenship,
then a judicial determination that the policy is unconstitutional
can redress his injury. Accordingly, standing is not a barrier to
Schnitzler’s ability to pursue his constitutional claims.

                                 IV

    For the foregoing reasons, we reverse the dismissal of
Schnitzler’s complaint and remand for further proceedings
consistent with this opinion.

                                                        So ordered.